Citation Nr: 1719973	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-24 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right great toe disorder.

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for gastro esophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for anemia to include as secondary to herbicide exposure.

6.  Entitlement to an initial rating in excess of 30 percent disabling for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In November 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the AOJ.



REMAND

The Veteran seeks entitlement to service connection for a great right toe disorder; a skin disorder, to include as secondary to herbicide exposure; GERD, to include as secondary to service-connected PTSD; sleep apnea, to include as secondary to service-connected PTSD; anemia, to include as secondary to herbicide exposure; and an initial rating in excess of 30 percent for PTSD.

As an initial matter, it does not appear that the Veteran has received pre-adjudicatory letters for the claims for service connection for GERD, to include as secondary to service-connected PTSD; sleep apnea, to include as secondary to service-connected PTSD; and anemia that satisfies the timing and content requirements of The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  On remand, pre-adjudicatory letters for these claims should be provided.

Great Right Toe Disorder

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence that the Veteran has a great right toe disorder.  The Veteran has testified that he experiences symptoms of pain and swelling in his great right toe.  See November 2016 Hearing Testimony.  Further, February 1969 service treatment records reflect treatment for a right great toe injury that was possibly broken.  The Board finds that VA examination is needed to determine the nature and etiology of any right great toe disorder.
Skin Disorder

In this case, there is evidence that the Veteran has a skin disorder.  The Veteran has testified that he has had a skin rash since service, and his spouse has stated that he had a rash on their honeymoon in 1971.  See July 2012 Lay Statement; November 2016 Hearing Testimony.  VA has conceded the Veteran's herbicide exposure as he served on the ground in the Republic of Vietnam, and the Veteran contends that his rash is secondary to his herbicide exposure.  Further, the Veteran has stated that his rash began within a year of discharge from service, and has continued to come and go since then.  See July 2012 VA Form 9.  Finally, the Veteran has contended that his medication for PTSD has also caused a rash.  See March 2010 VA Treatment Records.  The Board finds that VA examination is needed to determine the nature and etiology any diagnosed skin disorder.

During the November 2016 Board hearing, the Veteran testified that he was treated for a skin condition by the Reynolds Corporation physician, Dr. S, and that the Reynolds Corporation no longer exists, but that Dr. S now works for VA in Sheffield, Alabama.  Upon remand, the AOJ should attempt to obtain those records.

GERD and Sleep Apnea

The Veteran contends that his diagnosed GERD and sleep apnea are caused or aggravated by his service-connected PTSD.  During a February 2014 VA examination, the examiner diagnosed the Veteran with GERD and obstructive sleep apnea.  The examiner determined that these diagnoses were less likely than not caused by the Veteran's service-connected conditions because both resulted from anatomical changes.  The examiner did not however, address whether PTSD aggravated either condition, and did not address private medical records indicating that PTSD had indeed aggravated both of these conditions.  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that there are several letters from private physicians stating that PTSD has aggravated both GERD and sleep apnea, but these statements do not contain sufficient rationale for adjudication purposes.  See, e.g., March 2014 and November 2016 Private Medical Records.  On remand, the AOJ must obtain an addendum opinion addressing these statements and opining on whether PTSD has at least as likely as not aggravated GERD and sleep apnea.

Anemia

In this case, there is evidence that the Veteran has anemia.  See December 2013 VA Treatment Records.  VA has conceded the Veteran's herbicide exposure as he served on the ground in the Republic of Vietnam, and the Veteran contends that his rash is secondary to his herbicide exposure.  Further, the Veteran has testified to continuity of symptoms such as decreasing energy and motivation since discharge from service until his anemia diagnosis in 2013.  See November 2016 Hearing Testimony.  The Board finds that VA examination is needed to determine the nature and etiology of the Veteran's diagnosed anemia.

PTSD

The Veteran is service-connected for PTSD evaluated at 30 percent compensable.  He had a VA PTSD examination in February 2014.  Since that time, he has testified that his PTSD symptoms have gotten worse.  See November 2016 Hearing Transcript.  Under these circumstances, another VA examination is necessary to determine the severity of his PTSD symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notices that informs him of the evidence necessary to establish service connection for GERD, sleep apnea, and anemia, including secondary service connection for GERD and sleep apnea.

2.  Associate with the claims folder VA treatment records since January 2014.

3.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning any skin disorder, specifically including treatment records from Dr. S, formerly employed by the Reynolds Corporation and now employed by VA in Sheffield, Alabama.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed right great toe disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the examiner should identify any right great toe disorder manifested since service and, for each diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed right great toe disorder had its onset in service or is etiologically related to his periods of active service.

In providing this opinion, the examiner's attention is directed towards the following:

* the Veteran's treatment for an injured, possibly broken, great right toe during service in February 1969; and
* the Veteran's November 2016 hearing testimony that he currently experiences pain and swelling in his right great toe.
A complete rationale for all stated opinions is required.

5.  In addition, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
 
Following the examination, the examiner should identify any skin disorder manifested since service and, for each diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) any such diagnosis has its onset in service or is etiologically related to service, to include his in-service exposure to herbicide.  In providing this opinion, the examiner must consider the following:

* Veteran's November 2016 hearing testimony that he has experienced a rash that manifests itself on his chest and on his toes since service;
* The July 2012 lay statement indicating he had a rash during his honeymoon in 1971; and
* any relation between any diagnosed skin condition and in-service exposure to herbicide.

Additionally, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) or caused any diagnosed skin disorder present during the period of this claim.  The examiner must consider the March 2010 VA treatment records reflecting the Veteran's report that his PTSD medication caused a rash.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of skin disorder (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  In addition, forward the Veteran's claims file to a qualified examiner for an addendum opinion addressing the etiology of the Veteran's GERD.  The examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities, specifically including PTSD, aggravated (i.e., caused an increase in severity of) the Veteran's GERD during the period of this claim?

The examiner must specifically consider the following statements from private doctors indicating PTSD has aggravated GERD:

* March 2014 private medical letter from Dr. B at Shoals Primary Care, LLC;
* November 2016 private medical letter from Dr. C. at Lab Medicine Otolaryngology; and
* November 2016 private medical letter from Dr. R. at Medical Associates of the Shoals, P.C.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of GERD (i.e., a baseline) before onset of the aggravation.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

7.  In addition, forward the Veteran's claims file to a qualified examiner for an addendum opinion addressing the etiology of the Veteran's sleep apnea.  The examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities, specifically including PTSD, aggravated (i.e., caused an increase in severity of) the Veteran's sleep apnea during the period of this claim?

The examiner must specifically consider the following statements from private doctors indicating PTSD has aggravated sleep apnea:

* March 2014 private medical letter from Dr. B at Shoals Primary Care, LLC;
* November 2016 private medical letter from Dr. C. at Lab Medicine Otolaryngology; and
* November 2016 private medical letter from Dr. R. at Medical Associates of the Shoals, P.C.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

8.  In addition, forward the Veteran's claims file to an appropriate examiner to provide an opinion addressing the etiology of the Veteran's anemia.  The examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed anemia had its onset in service or is etiologically related to service, to include his in-service exposure to herbicide.  In providing this opinion, the examiner must consider the following:

* Veteran's November 2016 hearing testimony that he has experienced symptoms such as decreasing energy and motivation since discharge from service; and
* any relation between anemia and in-service exposure to herbicide.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

9.  In addition, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  

10.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




